DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “different types of treatment machines for conducting radiation treatment” in line 16. It is not clear if this is a new instance or the same “radiation treatment machines” mentioned in line 13 of the claim.
Claim 1 recites the limitation "the availability of breathing curve data" in lines 9-10 and “the imaging and beam control capabilities”, “the achievable dose rate” in lines 11-12, and “the information” in line 23.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “each set of information” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the treatment time data” in line 26.  There is insufficient antecedent basis for this limitation in the claim. Line 27 of the claim repeats “the treatment time data”. It is not clear if this was intended as it appears to be a repeat of the limitation in line 26.
Claim 1 recites the limitation “a type of treatment machine” in line 28. It is not clear if this is a new instance or refers to the machine mentioned in line 13 of the claim. 
Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation "the weights" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the type of treatment machine” in line 2. It is not clear what is being referred to as there are more than one type of treatment machine.
Claim 3 recites the limitation "the weights" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites a conditional “if” statement in line 2. Usage of the conditional renders the claim unclear because it cannot be determined if the claimed limitation has to be present.
Claim 3 recites the limitation “it” in line 2, which makes the claim unclear because it cannot be determined what “it” is referencing.
Claim 4 recites a conditional “if” statement in line 1. Usage of the conditional renders the claim unclear because it cannot be determined if the claimed limitation has to be present.
Claim 4 recites the limitation “it” in line 1, which makes the claim unclear because it cannot be determined what “it” is referencing.
Claim 4 recites the limitation “a machine type” in lines 1-2. It is not clear if this is a new instance or part of the same machine type mentioned in lines 13 or 16 of claim 1.
Claim 4 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “this machine type” in line 3. It is not clear what machine type is being referenced as there is more than one machine type. This limitations should be –said machine type associated with the set information--.
Claim 5 recites the limitation “the conditions” in line 1, “the treatment time associated with different modes of beam activation control” in line 2, “the respective information described” in line 4, and "the weights" and “the result” and “the comparison” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “an external breathing curve” in line 2. It is not clear if this is a new instance or the same breathing curve mentioned in line 10 of claim 1.  
Claim 6 recites the limitation "the machine parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the treatment machine” in lines 3-4. It is not clear what is being referred to as there can be more than one treatment machine.
Claim 9 recites the limitation "the internal target volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the treatment machine” in line 3. It is not clear which machine is being referenced as there can be more than one.
 Claim 11 recites the limitation “different types of treatment machines for conducting radiation treatment” in line 16. It is not clear if this is a new instance or the same “radiation treatment machines” mentioned in line 13 of the claim.
Claim 11 recites the limitation "the availability of breathing curve data" in lines 9-10 and “the imaging and beam control capabilities”, “the achievable dose rate” in lines 11-12, and “the information” in line 23.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “an external breathing curve” in line 18. It is not clear if this is a new instance or the same breathing curve mentioned in line 10 of claim 11 
Claim 11 recites the limitation “the target region” in line 5, “the vital movement” in line 8, "the availability of breathing curve data" in line 9, “the imaging and beam control capabilities” and “the achievable dose rate” in lines 11-12, “the different modes of operation and beam activation control” in line 19, “the treatment time data” in line 21, and “the information” in line 23.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “each set of information” in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a type of treatment machine” in line 28. It is not clear if this is a new instance or the same machine mentioned in line 16.
Claim 12 recites the limitation “different types of treatment machines for conducting radiation treatment” in line 15. It is not clear if this is a new instance or the same “radiation treatment machines” mentioned in line 12 of the claim.
  Claim 12 recites the limitation “an external breathing curve” in line 16. It is not clear if this is a new instance or the same breathing curve mentioned in line 9. 
Claim 12 recites the limitation “the target region” in line 4, “the vital movement” in line 7, "the availability of breathing curve data" in line 8, “the imaging and beam control capabilities” and “the achievable dose rate” in lines 10-11, and “the information” in line 22.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “each set of information” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the treatment time data” in line 24.  There is insufficient antecedent basis for this limitation in the claim. In addition, line 25 repeats “treatment time data”. It is not clear if this is a duplicate or a new limitation.
Claim 12 recites the limitation “a type of treatment machine” in line 27. It is not clear if this is a new instance or the same machine mentioned in line 15.
Claim 13 recites the limitation “different types of treatment machines for conducting radiation treatment” in line 16. It is not clear if this is a new instance or the same “radiation treatment machines” mentioned in line 13 of the claim.
Claim 13 recites the limitation “an external breathing curve” in line 17. It is not clear if this is a new instance or the same breathing curve mentioned in line 10.
Claim 13 recites the limitation “the target region” in line 5, “the vital movement” in line 8, "the availability of breathing curve data" in line 9, “the imaging and beam control capabilities” and “the achievable dose rate” in lines 11-12, and “the information” in line 23.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation “each set of information” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the treatment time data” in line 25.  There is insufficient antecedent basis for this limitation in the claim. In addition, line 27 repeats “treatment time data”. It is not clear if this is a duplicate or a new limitation.
Claim 13 recites the limitation “a type of treatment machine” in line 28. It is not clear if this is a new instance or the same machine mentioned in line 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The 101 analysis reveals the following about the claims. 
Step 1: Claim 1 recites a method. Claim 11 recites a non-transitory computer readable medium, which is an article of manufacture. Claim 12 recites a computer and claim 13 recites a system, which are devices. Thus the claims are statutory categories of invention.
Step 2A, Prong 1: Claims 1, 11, 12, and 13 recite limitations that are directed to an abstract idea.  Claims 1, 11, 12, and 13 recite several determining steps based on information acquired data. These items, under their broadest reasonable interpretation, fall within the mental process or a method of organizing human activity grouping of abstract ideas. It would be practically performable in a human mind or with pen and paper to make determinations based on acquired information. Making determinations are mental processes as well as methods of organizing human activity. 
Step 2A, Prong 2: As currently written, the claims do not recite additional elements that integrate the judicial exception into practical application. Claims 1, 11, 12 and 13 recite several acquiring steps; however, these steps can be considered as merely insignificant extra-solution activity (pre-solution data gathering). 
Claims 11-13 recite the following additional elements:
a computer with a processor and non-transitory computer readable storage medium, (claims 11-13) and
at least one electronic data storage device (claim 13).  
The computer, processor, non-transitory computer readable storage medium, and electronic data storage device are all recited at a high level of generality. The non-transitory computer-readable memory's instructions being configured to cause a processor to execute steps is a generic function of computer-readable media.  Further, mere instructions to apply a judicial exception using a generic computer (the computer system and non-transitory computer-readable memory having instructions thereon that are configured to cause a processor to execute steps) does not impose meaningful limits on practicing the abstract idea.
Most notably, none of the additional elements recited in claims 1 and 11-13 apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  None of the claims recited contain limitations that recite a particular treatment or prophylaxis for a disease or medical condition, such as controlling of a radiation treatment beam output by a treatment machine.
Thus claims 1 and 11-13 do not integrate the abstract idea into practical application.

Step 2B: When considered individually and in combination, the claims do not recite elements that can be considered more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the computer, processor, non-transitory computer readable storage medium, and electronic data storage device are all recited at a high level of generality.  The non-transitory computer-readable memory's instructions being configured to cause a processor to execute steps is a generic function of computer-readable media. Mere instructions to apply a judicial exception using a generic computer (the computer system and non-transitory computer-readable memory having instructions thereon that are configured to cause a processor to execute steps) does not impose meaningful limits on practicing the abstract idea. Furthermore, the process of storing and retrieving information from memory is considered as well-understood, routine, and conventional functions when claimed at a high level of generality.
Note that the final determining step in the claims mentions the determination of treatment procedure data; however the data merely describes a radiation treatment procedure and can be considered as non-functional descriptive material and thus does not perform any of the aforementioned treatment. Amending the claim in a manner so that a particular treatment or prophylaxis for a disease or medical condition is performed would potentially overcome the 101 rejection.
Claims 2-5 and 7-9 do not add any elements that can be considered more than the abstract idea of claim 1 and are likewise rejected. 
Claim 6 recites the additional step of simulating the radiation treatment. However, simulating can be considered a mental process, which is an abstract idea. Thus the limitation of 

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1, 11, 12, and 13, the closest prior art found was US 8,597,211 (Berlinger) and US 2018/0185671 (Filiberti et al., hereinafter Filiberti). However while both pieces of prior art do not teach a method or a system that implements a method where the method acquires machine control data that has information of different modes of imaging, beam activation, and achievable dose rate of different radiation treatment machines, determining treatment procedure data that is configured to apply radiation treatment to a target region using the type of machine described by the machine type data. 
Claims 2-10 are dependent on allowable matter from claim 1 and would be allowable once the 112 and 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791